Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 1 of 8 PAGEID #: 700



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Cynthia M. Ray,

               Plaintiff,

     v.                                    Case No. 2:20-cv-127

Commissioner of
Social Security,

               Defendant.

                              OPINION AND ORDER
     Plaintiff Cynthia M. Ray brings this action under 42 U.S.C.
§405(g) for review of the final decision of the Commissioner of
Social Security (“Commissioner”) denying her applications for a
period    of    disability,   disability    insurance,     and   supplemental
security income.        In a decision dated November 23, 2018, the
administrative law judge (“ALJ”) found that plaintiff has severe
impairments consisting right ear hearing loss, tinnitus, headaches,
obesity and degenerative disc disease of the cervical spine.
PAGEID 52.        The ALJ concluded that plaintiff has the residual
functional capacity (“RFC”) to perform light work, except that she
could only occasionally climb ramps and stairs, stoop, kneel,
crouch, crawl and balance, could never climb ladders, ropes or
scaffolds, and must work in an environment rated “quiet” or
“moderate” with respect to noise levels.               PAGEID 55.      The ALJ
concluded that plaintiff was capable of returning to her past
relevant work as a medical records clerk, as generally performed.
PAGEID 59.       As an alternative finding, the ALJ also found that
there are other occupations in the national economy that plaintiff
could perform.      PAGEID 60-61.
Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 2 of 8 PAGEID #: 701



     This matter is now before the court for consideration of
plaintiff’s February 10, 2021, objections to the January 27, 2021,
report and recommendation of the magistrate judge recommending that
the decision of the Commissioner be affirmed. The Commissioner has
filed a response to the objections.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations     to    which    objection     is   made.”       28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                    28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”             Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); 42 U.S.C.
§ 405(g).    “Substantial evidence exists when ‘a reasonable mind
could accept the evidence as adequate to support a conclusion [and]
... presupposes that there is a zone of choice within which the
decision-makers can go either way, without interference by the
courts.’”     Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th
Cir. 2009)(internal citation omitted).             A reviewing court will
affirm the Commissioner’s decision if it is based on substantial
evidence, even if substantial evidence would also have supported
the opposite conclusion. Gayheart v. Comm’r of Soc. Sec., 710 F.3d


                                       2
Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 3 of 8 PAGEID #: 702



365,   376    (6th   Cir.   2013).          However,    “‘a   decision     of    the
Commissioner will not be upheld where the [Commissioner] fails to
follow its own regulations and where that error prejudices a
claimant on the merits or deprives the claimant of a substantial
right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th
Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746
(6th Cir. 2007)).
II. Plaintiff’s Objections
       Plaintiff objects to the recommendation of the magistrate
judge that the decision of the Commissioner should be affirmed. In
her statement of errors, plaintiff argued that the ALJ erred in
weighing the opinion of Benjamin Radcliffe, M.D., who performed a
consultative     examination      of   plaintiff       on   May    10,   2016,    in
connection with her disability application. See Exhibit 7F, PAGEID
429-435.       The   magistrate    judge     concluded      that   the   ALJ    gave
sufficient reasons for rejecting the RFC recommendation made by Dr.
Radcliffe, and that the ALJ’s findings are supported by substantial
evidence. Doc. 15, pp. 22-23. The court agrees with the reasoning
of the magistrate judge.
       A claimant’s RFC is the most that a claimant can do despite
his or her limitations.       20 U.S.C. §404.1545(a)(1).            The ALJ, not
a medical expert, ultimately determines the claimant’s RFC.
Coldiron v. Comm’r of Soc. Sec., 391 F.App’x 435, 439 (6th Cir.
2010); 20 C.F.R. §§404.1527(e)(2) and 404.1546(c).                 An ALJ is not
required to incorporate every restriction proposed by a medical
source.      Salisbury v. Comm’r of Soc. Sec., No. 5:11-CV-2277, 2013
WL 427733, *7 (N.D. Ohio Feb. 1, 2013).            “Discretion is vested in
the ALJ to weigh all the evidence.”               Collins v. Comm’r of Soc.


                                        3
Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 4 of 8 PAGEID #: 703



Sec., 357 F. App’x 663, 668 (6th Cir. 2009).                “Where there are
conflicting opinions from various medical sources, it is the ALJ’s
function to evaluate the medical evidence and determine Plaintiff’s
RFC.”    Swett v. Comm’r of Soc. Sec., 886 F.Supp.2d 656, 660
(S.D.Ohio 2012)(citing Webb, 368 F.3d at 633).
     In devising a claimant’s RFC, the ALJ must evaluate all the
medical evidence as well as the claimant’s testimony.                  Webb v.
Comm’r of Soc. Sec., 368 F.3d 629, 633 (6th Cir. 2004).               However,
an ALJ need not discuss every piece of evidence in the record for
his decision to stand.      Thacker v. Comm’r of Soc. Sec., 99 F.App’x
661, 665 (6th Cir. 2004).           An ALJ’s failure to cite specific
evidence does not indicate that it was not considered.               Simons v.
Barnhart, 114 F.App’x 727, 733 (6th Cir. 2004).
     ALJs have more discretion in considering non-treating source
opinions.    Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th
cir. 2013).     Because Dr. Redcliffe was consulting physician, the
ALJ was not obligated to give “good reasons” for the weight
assigned to his opinion.      Ealy, 594 F.3d at 514; Smith v. Comm’r of
Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007).           Even where the “good
reasons” requirement applies, review of the ALJ’s explanation for
rejecting an expert opinion need not be confined to a single
paragraph.    See Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435,
439-41 (6th Cir. 2010)(ALJ may accomplish the goals of the “good
reasons” requirement by indirectly attacking the supportability of
the treating physician’s opinion or its consistency with other
evidence in the record).
     In his report, Dr. Radcliffe noted that plaintiff’s chief
complaints were headaches and hearing loss in her right ear.


                                       4
Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 5 of 8 PAGEID #: 704



Plaintiff also complained of osteoarthritis of the right shoulder
and right knee.      PAGEID 429.    Dr. Radcliffe stated that plaintiff
had difficulty with heel toe walking and some balance issues due to
her right knee pain.      PAGEID 430.         He also observed that plaintiff
had limitations in range of motion of her right shoulder and right
knee and that she had diminished function of cranial nerve VIII on
the right.    PAGEID 430.        He noted that plaintiff walked upright
with a limp favoring her right lower extremity, and that she had a
“bit of a wide stance and shuffles” but did not require an assist
device.    PAGEID 431.    Dr. Radcliffe opined that plaintiff could do
sedentary    work    physically    but       for   her   headaches    and   balance
problems with her right ear, and that it would be difficult for her
to do any sort of physical labor at this time.                PAGEID 431.
     The    ALJ   gave   little    weight      to   Dr.   Radcliffe’s       opinion,
concluding that it was not supported by or consistent with the
objective medical findings of record. PAGEID 58. The ALJ observed
that although Dr. Radcliffe noted that plaintiff moved slowly,
walked with a limp, and had a limited range of motion of the right
knee and shoulder, there was no mention of these deficiencies in
the records of her treating physicians; rather, most of her
physical exams were entirely normal.                 The ALJ stated that Dr.
Radcliffe found that plaintiff had full strength.                    The ALJ noted
Dr. Radcliffe’s findings that plaintiff had a limited range of
motion of the right knee and shoulder, then observed that these
limitations were not documented in any other records. The ALJ also
observed that Dr. Radcliffe appears to have given undue weight to
plaintiff’s subjective hearing loss complaints, as her treating
sources had not found any evidence of significant or untreatable
hearing loss.       PAGEID 58.

                                         5
Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 6 of 8 PAGEID #: 705



       Although plaintiff conceded that the record contains no other
mention of limping, she argued before the magistrate judge that
other medical limitations, including a reference to carpal tunnel
syndrome, would support physical limitations that could affect
plaintiff’s ability to walk.          The magistrate judge rejected this
argument, concluding that in light of plaintiff’s concession, it
was not inappropriate for the ALJ to give Dr. Radcliffe’s opinion
little weight based his observations of a limp which was not
otherwise reported in the record.           Doc. 15, pp. 19-20.        Whether
plaintiff might have other physical limitations which could produce
a limp is speculative, as no limp was documented in the records in
connection with any other type of physical complaint.
       Plaintiff notes that Dr. Radcliffe never stated in his report
that    plaintiff    had   “full     strength.”      The    magistrate    judge
acknowledged    that    this   was    accurate,    but     observed   that    Dr.
Radcliffe did complete a muscle testing form on which he found
plaintiff to have “normal” (5/5) testing on all muscles except for
a “good” (4/5) rating for her right shoulder.            Doc. 15, pp. 20-21.
The ALJ’s decision indicates that she was aware of this evaluation
form, as she noted Dr. Radcliffe’s findings on that form of a
limited range of motion in plaintiff’s right shoulder and knee.
PAGEID 58.     It was not unreasonable for the ALJ to conclude from
Dr. Radcliffe’s evaluation form that he essentially found that
plaintiff had full strength.
       In any event, the ALJ explained elsewhere in her decision why
Dr.    Radcliffe’s   diagnosis     of   probable    osteoarthritis       of   the
shoulder and knee was unsupported by the record.                The ALJ noted
that there was “no evidence of consistent complaints regarding the
claimant’s right shoulder or right knee, nor is there any evidence

                                        6
Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 7 of 8 PAGEID #: 706



of treatment for the same.”        PAGEID 52.     The ALJ also stated that
“[t]he sole basis for the diagnosis of right shoulder and knee
osteoarthritis is a single exam finding of limited range of
motion.”     PAGEID 52 (citing Dr. Radcliffe’s report).                The ALJ
concluded that these alleged shoulder and knee impairments “do not
appear individually or in combination to significantly interfere
with the claimant’s ability to engage in basic work activities[.]”
PAGEID 52.
      Plaintiff also argued that the ALJ erred in faulting Dr.
Radcliffe for relying on plaintiff’s subjective complaints of
hearing    problems,   contending     that    this   statement    erroneously
implied that there was no evidence to support Dr. Radcliffe’s
assessment of hearing loss.           However, as the magistrate judge
noted, that was not the gist of the ALJ’s decision.               Doc. 15, p.
21.    Rather, the ALJ noted, in reference to Dr. Radcliffe’s
opinion, that plaintiff’s treating sources had not found “any
evidence of significant, untreatable hearing loss.”                  PAGEID 58
(emphasis supplied).
      Elsewhere in her decision, the ALJ discussed the results of an
audiological evaluation from July of 2015, which confirmed normal
hearing sensitivity in the left ear and mild mixed hearing loss in
the right ear.      PAGEID 57.     Plaintiff was advised to consider a
hearing aid which could easily correct her hearing issues even in
the presence of background noise.          The ALJ observed that although
Dr. Radcliffe had diagnosed plaintiff with hearing loss with
vestibular disturbance of the right ear, an audiogram performed in
August, 2017, showed word recognition scores of 100 percent in both
ears and that plaintiff had moderate sensorineural hearing loss in
the right ear with complaints of tinnitus.              PAGEID 57.     The ALJ

                                       7
Case: 2:20-cv-00127-JLG-EPD Doc #: 18 Filed: 03/22/21 Page: 8 of 8 PAGEID #: 707



noted that plaintiff exhibited no hearing difficulties during a
phone interview to complete her initial disability application,
during a consultative psychological examination, or during the
evidentiary hearing before the ALJ.                      PAGEID 57.          The ALJ also
considered       a     letter    from    Lisa        Richmond,       M.A.,    a     clinical
audiologist, who noted that plaintiff had mixed hearing loss in the
right    ear    which    would     not     cause     any   work-related           functional
limitations.         Ms. Richmond indicated that plaintiff was able to
hear and understand conversation but might have some difficulty
with speech clarity and background noise.                            The ALJ gave this
opinion       partial    weight    and     incorporated        noise    limitations        in
plaintiff’s RFC to address any problems she might have due to
significant ambient noise.              PAGEID 58.       The ALJ did not err in her
consideration of Dr. Radcliffe’s opinion concerning plaintiff’s
hearing loss.
        The    court    concludes       that       the   ALJ   did    not    err     in   her
consideration of Dr. Radcliffe’s opinion, and that her decision to
afford that opinion little weight is supported by substantial
evidence.
III. Conclusion
        For    the   reasons      stated    above,       the   court     overrules        the
plaintiff’s objections (Doc. 16), and adopts and affirms the
magistrate judge’s report and recommendation (Doc. 15).                                   The
decision of the Commissioner is affirmed, and the clerk is directed
to enter final judgment in this case.


Date: March 22, 2021                           s/James L. Graham
                                        James L. Graham
                                        United States District Judge


                                               8
